DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              Preliminary amendment
2. The preliminary amendment filed on 01/21/2021 has been acknowledged by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3. Claims [1-4  and 9-11] are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2016/0373645).

Re Claim 1,   Lin discloses a solid-state imaging device (see 1 fig. 2) comprising: an imager configured to acquire image data (see 12 fig. 1,  and ¶0026, The pupil detection device 1 includes an active light source 11, an image sensor 12 and a processing unit 13 ); a processing unit (13 fig. 1)  

 Lin  in the embodiment of fig. 2 discloses a processing unit (see 13 fig. 2). However Lin  in the embodiment of fig. 2 doesn’t seem to explicitly disclose  the  processing unit configured to perform a process based on a neural network calculation model for data based on the image data acquired from the imager.
 Nonetheless Lin in his embodiment directed to fig. 6 discloses a processor   63. Lin further discloses the processing unit configured to perform a process based on a neural network calculation model for data based on the image data acquired from the imager (see Lin .¶0060, The display controller 63 includes a face detection engine 631, an eye detection engine 633 and an eye protection engine 635. The face detection engine 631 and the eye detection engine 633 are neural network, and trained before shipment of the image system 600 to respectively recognize the face and eyes).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Lin’s embodiment directed to fig. 2 before the effective filling date of the claimed invention by the his embodiment directed to fig. 6, for example by incorporating the display controller  63 of fig. 6  in the device of fig.2 of Lin since this would facilitate the detection of  Iris and Pupil or enhance usability.


Re Claim 2,   Lin as modified further discloses, wherein the processing unit performs a computation process of detecting a certain detection target, for data based on the image data (see Lin ¶ 0060,. The face detection engine 631 and the eye detection engine 633 are machine learning engines which are trained to recognize a face and eyes respectively).   

Re Claim 3,   Lin as modified further discloses, wherein the computation process is a process using a pre-trained learning model (see ¶0060, an adaptive boosting or a convolution neural network, and trained before shipment of the image system 600 to respectively recognize the face and eyes).  

Re Claim 4,   Lin as modified further discloses, wherein the second process is a process that does not perform a process based on a neural network calculation model for data based on the image data acquired from the imager (see Lin   ¶0032, the processing unit 13 is configured to identify the pupil area (e.g. a first mode), the image sensor 12 may capture image frames with a second resolution and a second frame rate).  


Re Claim 9,   Lin as modified further discloses, wherein the control unit starts the process based on the neural network calculation model for data based on the image data by the computation process, after readout of the image data from the imager is completed in a state in which the first process mode is selected (see Lin Fig. 6 and  ¶0060, the face detection engine 631 and the eye detection engine 633 are implemented by an adaptive boosting or a convolution neural network, and trained before shipment of the image system 600 to respectively recognize the face and eyes).  

Re Claim 10,   Lin as modified further discloses, wherein the control unit starts readout of the image data fromDocket No. SYP329699WO01 (PNYZ-20200-PCT) 46 the imager, after the computation process is completed in a state in which the first process mode is selected (see 63 Lin Fig. 6 and  ¶0060, the face detection engine 631 and the eye detection engine 633 are implemented by an adaptive boosting or a convolution neural network, and trained before shipment of the image system 600 to respectively recognize the face and eyes), .  

Re Claim 11,   Lin discloses an electronic device (see 1 fig. 2) comprising: a solid-state imaging device including an imager configured to acquire image data (see 12 fig.2), a processing unit configured to perform a process (see 13 fig. 2) processing unit 13 may respectively calculate a differential image at first and then identify the pupil area PA according to the differential image).

Lin in the embodiment of fig. 2 discloses a processing unit (see 13 fig. 2). However Lin in the embodiment of fig. 2 doesn’t seem to explicitly disclose the  processing unit configured to perform a process based on a neural network calculation model for data based on the image data acquired from the imager.
neural network, and trained before shipment of the image system 600 to respectively recognize the face and eyes).
 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Lin’s embodiment directed to fig. 2 before the effective filling date of the claimed invention by the his embodiment directed to fig. 6, for example by incorporating the display controller of fig. 6  in the device of fig.2 of Li since this would facilitate the detection of  Iris and Pupil or enhance usability.

Allowable Subject Matter
4. Claims [5-8] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The reference to Border (US. 2010/0231738) discloses:- In Step 115, capture rates for different regions within the video frames are assigned based on the determined relative speed of motion in the scene and the corresponding regions of the video frames. Regions in the video frames with slow or no motion, are assigned a relatively slower capture rate or maintained at the base capture rate, whereas, regions with rapid motion are assigned a relatively faster capture rate. In ¶0026.

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/AHMED A BERHAN/Primary Examiner, Art Unit 2698